Citation Nr: 0531279	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  98-21 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 30 percent disabling for 
a psychophysiologic gastrointestinal reaction with inactive 
ulcer disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel





INTRODUCTION

The veteran had active military service from May 1958 to June 
1960.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 1997 rating decision.  The veteran filed his 
notice of disagreement in September 1998, the RO issued a 
statement of the case in October 1998, and the veteran 
perfected his appeal in December 1998.


FINDINGS OF FACT

1.  The veteran's disability is manifested by reduced 
reliability and productivity due to disturbances of 
motivation and mood and difficulty in establishing and 
maintaining effective work and social relationships, and 
Global Assessment of Functioning (GAF) scores ranging between 
55 and 60; he does not work but has appeared oriented, 
communicative, and cooperative. 

2.  The veteran's disability is not manifested by pain that 
is only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss that are productive 
of definite impairment of health.  


CONCLUSION OF LAW

The criteria for a rating of 50 percent, and no greater, for 
a psychophysiologic gastrointestinal reaction with inactive 
ulcer disease have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.19, 4.126, 4.130, Diagnostic 
Code (DC) 9424.




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. 
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition. 38 C.F.R. § 4.1. 
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work. 38 C.F.R. § 4.2. Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned. 38 
C.F.R. § 4.7.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign a rating based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign a rating solely on the basis 
of social impairment. See 38 C.F.R. § 4.126.  When, such as 
in this case, a single disability has been diagnosed both as 
a physical condition and as a mental disorder, the rating 
agency shall evaluate it using a diagnostic code which 
represents the dominant (more disabling) aspect of the 
condition.  See id. at 4.126(d).  Age may not be considered 
as a factor in evaluating a service-connected disability. 38 
C.F.R. § 4.19.

The veteran's psychophysiologic gastrointestinal reaction 
with inactive ulcer disease has been rated as 30 percent 
disabling under 38 C.F.R. § 4.114, DC 7305 (duodenal ulcer), 
and 4.130, DC 9424 (psychiatric).  The Board will first 
consider whether a higher rating is available for the 
psychiatric aspect of the veteran's disability.  

The rating schedule for mental disorders is based upon the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (DSM-IV), 
and mental disorders, including somatoform disorders such as 
in this case, are specifically rated under 38 C.F.R. §§ 
4.125-4.130, Diagnostic Codes 9201-9440.  

The currently assigned 30 percent rating is given when a 
veteran has occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130 DC 9424.

A 50 percent disability rating is assigned when a veteran has 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  

A rating of 70 percent is assigned when a person has 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.

It is noted that the use of "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are 
intended to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the Rating Schedule.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV.  

In this case, the veteran has asserted (such as in a November 
1998 statement in support of his case) that his disability is 
more disabling than it is currently rated, and the evidence 
supports his assertion. 

The veteran's psychiatrist (who has been treating the veteran 
since 1973) indicated in a treatment record dated in June 
2004 that the veteran:

is anxious, irritable, sensitive, with tendency 
to isolation, frequent periods of bad temper and 
anger.  Complaints of frequent loss of memory.  
Difficulty in concentration.  Insecurity.  
Obsessive and compulsive thoughts and behavior.  
Ambivalence.  Poor interpersonal relations...no 
hallucinations at present time.  Not oriented as 
to time and space on occasion.  Judgement and 
insight are impaired.  Problems with sleep.  
Depressed affects.
 
Additional treatment records from the fee-basis psychiatrist 
containing similar findings were submitted dating back to 
2001.  

While the fee-based psychiatrist's records support a higher 
rating, the veteran has also undergone three VA examinations 
since filing his claim for an increased rating which somewhat 
temper the psychiatrist's findings.

In July 1997, the veteran underwent a VA examination at which 
it was noted that he had been a teacher for over 30 years 
until 1991 and then had worked for a year with Head Start 
until 1995; although the veteran indicated that he had not 
worked since Head Start.  The examiner found the veteran to 
be adequately dressed and groomed, and noted that he was 
relevant, coherent and logical, and not psychotic, suicidal 
or homicidal.  The veteran was found to be somewhat 
verborreic and anxious, and the examiner noted that the 
veteran described some obsessive/compulsive tendencies.  The 
veteran was also noted to be preoccupied with episodes of 
sudden brief blocking and forgetfulness.  The veteran's 
affect was adequate, his mood was very tense and anxious, but 
the veteran was oriented in person, place and time, and his 
memory, despite his complaints, was found to be preserved, as 
was his intellectual functioning and judgment.  The examiner 
assigned a Global Assessment of Functioning (GAF) score of 
55.

At a July 1999 VA examination, the veteran complained that he 
did not participate in any social, religious or sport 
activity as he used to, and complained of an inability to 
stand noises or crowds.  The examiner found the veteran to be 
adequately dressed and groomed, as well as alert and 
oriented.  The veteran's mood was anxious and his affect 
exhibited a full range.  The veteran's attention, 
concentration and memory were seen as good; his speech was 
clear and coherent; the veteran was not hallucinating and was 
not suicidal or homicidal; his insight and judgment were 
fair; and his impulse control was good.  The veteran was 
again assigned a GAF score of 55.

At an April 2002 VA examination, the veteran indicated that 
he had been having trouble with his son who had been using 
drugs and with his mother-in-law.  The veteran was noted to 
be appropriately dressed with adequate hygiene, and 
cooperative.  He was spontaneous and established eye contact 
immediately.  He was alert and fully aware of the interview 
situation and in contact with reality.  There was no evidence 
of psychomotor retardation or agitation.  There were no tics, 
tremors, or abnormal involuntary movements.  The veteran's 
thought process was coherent and logical.  There was no 
looseness of association and no evidence of disorganized 
speech.  There was no evidence of delusions or 
hallucinations.  The veteran had no phobias, obsessions, or 
suicidal ideas.  His mood was anxious and depressed, his 
affect was broad and appropriate, and the veteran was 
oriented in person, place and time.  His memory for recent, 
remote, and immediate events was intact and his abstraction 
capacity is normal.  The veteran's judgment was good and his 
insight fair. The examiner assigned a GAF score of 60.

The Board notes that the various VA examiners have ascribed 
GAF scores to the veteran ranging between 55 and 60.  A GAF 
score between 51 and 60 is assigned for moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks), or for moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with co-workers).  DSM-IV.  However, the Board 
notes that the symptoms become milder as the score gets 
higher.  See id.  As such, a score of 60 represents a 
considerably milder manifestation of the aforementioned 
symptoms than a score of 51 would.  See id.  

The GAF scores assigned by the VA examiners all suggest only 
moderate symptoms; however, when combined with the 
symptomatology described by the veteran's fee-basis 
psychiatrist, the Board finds that the veteran's symptoms are 
most closely approximated by a 50 percent rating under 
Diagnostic Code 9424.  38 C.F.R. § 4.7.

However, a 70 percent rating is not warranted.  While the 
veteran clearly has suffered with symptoms of his disability 
during the course this appeal which have caused occupational 
and social impairment, clinically he has not shown 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  Throughout the 
veteran's treatment records with his psychiatrist and at VA 
examinations, the veteran has shown the ability to speak 
logically and relevantly, his hygiene has been adequate, and 
he has been neatly dressed.  While the veteran has had 
trouble with his son, one of the main reasons cited was that 
the son had been using illicit drugs.  The veteran's medical 
records have not reflected any hallucinations, delusions, 
suicidal ideations, or homicidal ideations; and, while his 
private doctor noted him to have increased anger, the veteran 
has not been shown to be violent. 

Because the evidence fails to indicate that the veteran has 
had deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, the Board finds that 
his symptoms more nearly approximate the criteria for a 50 
percent rating under Diagnostic Code 9424.

As noted above, the Board must also consider the physical 
aspects of the veteran's disability.  Under DC 7305, a 60 
percent rating is assigned for a severe duodenal ulcer which 
is manifested by pain that is only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.  The 
Board notes that a 40 percent rating is also available for a 
duodenal ulcer, but in light of the award of 50 percent for 
the psychiatric aspect of the veteran's disability, the Board 
will only discuss the availability of a 60 percent rating for 
the physical aspects of his disability.  See 38 C.F.R. 
§ 4.126(d).  

At a VA examination in July 1997, no history of anemia was 
noted and there was no indication of periodic vomiting, 
hematemesis, melena or weight loss, although it was noted 
that epigastric pain was present on an almost monthly basis.  
Similarly, at a July 1999 VA examination the veteran denied 
vomiting, hematemesis or melena, and the examiner found no 
signs of anemia.  At the veteran's VA psychiatric examination 
in April 2002, the veteran reported no physical complaints 
except for pressure in his chest when anxious.  

The veteran has not complained of periodic vomiting, 
hematemesis or melena, and the doctors have found no signs of 
anemia.  While some epigastric pain was noted, this fact 
alone does not rise to the disability level necessary to 
merit a 60 percent rating.  As such, the Board finds that 
veteran's symptomatology fails to meet the criteria for a 60 
percent rating under 38 C.F.R. § 4.114, DC 7305.  

II.  Duties to notify and assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini).

In this case, notice was provided in a March 2002 letter, 
which clearly advised the veteran of the first, second, and 
third elements required by Pelegrini.  He has never been 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claims.  However, he has 
effectively been notified of the need to provide such 
evidence, as a March 2004 supplemental statement of the case 
contained the complete text of 38 C.F.R. § 3.159(b)(1), which 
includes the "any evidence in the claimant's possession" 
language.  Under these circumstances the Board is satisfied 
that the veteran has been adequately informed of the need to 
submit relevant evidence in his possession. 
 
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
decision, the RO did not err in not providing such notice.  
Rather, the veteran has the right to content complying notice 
and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.   Thus, while notice was provided after the initial 
adjudication of the veteran's claims, he was not prejudiced 
thereby because this was harmless error.  The RO sent the 
veteran notice in March 2002 and readjudicated his claim in 
March and September 2004 supplemental statements of the case.  
VA has also provided him every opportunity to submit 
evidence, argue for his claim, and respond to VA notices.  

VA has also fulfilled the duty to assist: VA acquired the 
treatment records from the veteran's fee basis psychiatrist, 
and the veteran underwent VA examinations in July 1997, July 
1999 and April 2002 (the reports of which have also been 
associated with the claims folder).  

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the veteran is not prejudiced by the Board's adjudication of 
his claim.


ORDER

A rating of 50 percent, and not more, is warranted for 
psychophysiologic gastrointestinal reaction with inactive 
ulcer disease, subject to the laws and regulations governing 
the award of monetary benefits.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


